


114 S993 : Comprehensive Justice and Mental Health Act of 2015
U.S. Senate
2015-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS1st Session
S. 993
IN THE HOUSE OF REPRESENTATIVES

December 11, 2015
Referred to the Committee on the Judiciary

AN ACT
To increase public safety by facilitating collaboration among the criminal justice, juvenile justice, veterans treatment services, mental health treatment, and substance abuse systems.
 
 
1.Short titleThis Act may be cited as the Comprehensive Justice and Mental Health Act of 2015.  2.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title.
Sec. 2. Table of contents.
Sec. 3. Findings.
Sec. 4. Sequential intercept model.
Sec. 5. Veterans treatment courts.
Sec. 6. Prison and jails.
Sec. 7. Allowable uses.
Sec. 8. Law enforcement training.
Sec. 9. Federal law enforcement training.
Sec. 10. GAO report.
Sec. 11. Evidence based practices.
Sec. 12. Transparency, program accountability, and enhancement of local authority.
Sec. 13. Grant accountability.
Sec. 14. Reauthorization of appropriations. 
3.FindingsCongress finds the following: (1)An estimated 2,000,000 individuals with serious mental illnesses are booked into jails each year, resulting in prevalence rates of serious mental illness in jails that are 3 to 6 times higher than in the general population. An even greater number of individuals who are detained in jails each year have mental health problems that do not rise to the level of a serious mental illness but may still require a resource-intensive response. 
(2)Adults with mental illnesses cycle through jails more often than individuals without mental illnesses, and tend to stay longer (including before trial, during trial, and after sentencing).  (3)According to estimates, almost 3/4 of jail detainees with serious mental illnesses have co-occurring substance use disorders, and individuals with mental illnesses are also much more likely to have serious physical health needs. 
(4)Among individuals under probation supervision, individuals with mental disorders are nearly twice as likely as other individuals to have their community sentence revoked, furthering their involvement in the criminal justice system. Reasons for revocation may be directly or indirectly related to an individual's mental disorder.  4.Sequential intercept model (a)RedesignationSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by redesignating subsection (i) as subsection (n). 
(b)Sequential intercept modelSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by inserting after subsection (h) the following:  (i)Sequential intercept grants (1)DefinitionIn this subsection, the term eligible entity means a State, unit of local government, Indian tribe, or tribal organization. 
(2)AuthorizationThe Attorney General may make grants under this subsection to an eligible entity for sequential intercept mapping and implementation in accordance with paragraph (3).  (3)Sequential intercept mapping; implementationAn eligible entity that receives a grant under this subsection may use funds for— 
(A)sequential intercept mapping, which— (i)shall consist of— 
(I)convening mental health and criminal justice stakeholders to— (aa)develop a shared understanding of the flow of justice-involved individuals with mental illnesses through the criminal justice system; and 
(bb)identify opportunities for improved collaborative responses to the risks and needs of individuals described in item (aa); and  (II)developing strategies to address gaps in services and bring innovative and effective programs to scale along multiple intercepts, including— 
(aa)emergency and crisis services;  (bb)specialized police-based responses; 
(cc)court hearings and disposition alternatives;  (dd)reentry from jails and prisons; and 
(ee)community supervision, treatment and support services; and  (ii)may serve as a starting point for the development of strategic plans to achieve positive public health and safety outcomes; and 
(B)implementation, which shall— (i)be derived from the strategic plans described in subparagraph (A)(ii); and 
(ii)consist of— (I)hiring and training personnel; 
(II)identifying the eligible entity's target population;  (III)providing services and supports to reduce unnecessary penetration into the criminal justice system; 
(IV)reducing recidivism;  (V)evaluating the impact of the eligible entity's approach; and 
(VI)planning for the sustainability of effective interventions..  5.Veterans treatment courtsSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by inserting after subsection (i), as so added by section 4, the following: 
 
(j)Assisting veterans 
(1)DefinitionsIn this subsection: (A)Peer to peer services or programsThe term peer to peer services or programs means services or programs that connect qualified veterans with other veterans for the purpose of providing support and mentorship to assist qualified veterans in obtaining treatment, recovery, stabilization, or rehabilitation. 
(B)Qualified veteranThe term qualified veteran means a preliminarily qualified offender who— (i)served on active duty in any branch of the Armed Forces, including the National Guard or Reserves; and 
(ii)was discharged or released from such service under conditions other than dishonorable.  (C)Veterans treatment court programThe term veterans treatment court program means a court program involving collaboration among criminal justice, veterans, and mental health and substance abuse agencies that provides qualified veterans with— 
(i)intensive judicial supervision and case management, which may include random and frequent drug testing where appropriate;  (ii)a full continuum of treatment services, including mental health services, substance abuse services, medical services, and services to address trauma; 
(iii)alternatives to incarceration; and  (iv)other appropriate services, including housing, transportation, mentoring, employment, job training, education, and assistance in applying for and obtaining available benefits. 
(2)Veterans assistance program 
(A)In generalThe Attorney General, in consultation with the Secretary of Veterans Affairs, may award grants under this subsection to applicants to establish or expand— (i)veterans treatment court programs; 
(ii)peer to peer services or programs for qualified veterans;  (iii)practices that identify and provide treatment, rehabilitation, legal, transitional, and other appropriate services to qualified veterans who have been incarcerated; and 
(iv)training programs to teach criminal justice, law enforcement, corrections, mental health, and substance abuse personnel how to identify and appropriately respond to incidents involving qualified veterans.  (B)PriorityIn awarding grants under this subsection, the Attorney General shall give priority to applications that— 
(i)demonstrate collaboration between and joint investments by criminal justice, mental health, substance abuse, and veterans service agencies;  (ii)promote effective strategies to identify and reduce the risk of harm to qualified veterans and public safety; and 
(iii)propose interventions with empirical support to improve outcomes for qualified veterans..  6.Prison and jailsSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by inserting after subsection (j), as so added by section 5, the following: 
 
(k)Correctional facilities 
(1)Definitions 
(A)Correctional facilityThe term correctional facility means a jail, prison, or other detention facility used to house people who have been arrested, detained, held, or convicted by a criminal justice agency or a court.  (B)Eligible inmateThe term eligible inmate means an individual who— 
(i)is being held, detained, or incarcerated in a correctional facility; and  (ii)manifests obvious signs of a mental illness or has been diagnosed by a qualified mental health professional as having a mental illness. 
(2)Correctional facility grantsThe Attorney General may award grants to applicants to enhance the capabilities of a correctional facility— (A)to identify and screen for eligible inmates; 
(B)to plan and provide— (i)initial and periodic assessments of the clinical, medical, and social needs of inmates; and 
(ii)appropriate treatment and services that address the mental health and substance abuse needs of inmates;  (C)to develop, implement, and enhance— 
(i)post-release transition plans for eligible inmates that, in a comprehensive manner, coordinate health, housing, medical, employment, and other appropriate services and public benefits;  (ii)the availability of mental health care services and substance abuse treatment services; and 
(iii)alternatives to solitary confinement and segregated housing and mental health screening and treatment for inmates placed in solitary confinement or segregated housing; and  (D)to train each employee of the correctional facility to identify and appropriately respond to incidents involving inmates with mental health or co-occurring mental health and substance abuse disorders.. 
7.Allowable usesSection 2991(b)(5)(I) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(b)(5)(I)) is amended by adding at the end the following:  (v)Teams addressing frequent users of crisis servicesMultidisciplinary teams that— 
(I)coordinate, implement, and administer community-based crisis responses and long-term plans for frequent users of crisis services;  (II)provide training on how to respond appropriately to the unique issues involving frequent users of crisis services for public service personnel, including criminal justice, mental health, substance abuse, emergency room, healthcare, law enforcement, corrections, and housing personnel; 
(III)develop or support alternatives to hospital and jail admissions for frequent users of crisis services that provide treatment, stabilization, and other appropriate supports in the least restrictive, yet appropriate, environment; and  (IV)develop protocols and systems among law enforcement, mental health, substance abuse, housing, corrections, and emergency medical service operations to provide coordinated assistance to frequent users of crisis services.. 
8.Law enforcement trainingSection 2991(h) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(h)) is amended— (1)in paragraph (1), by adding at the end the following: 
 
(F)Academy trainingTo provide support for academy curricula, law enforcement officer orientation programs, continuing education training, and other programs that teach law enforcement personnel how to identify and respond to incidents involving persons with mental health disorders or co-occurring mental health and substance abuse disorders.; and  (2)by adding at the end the following: 
 
(4)Priority considerationThe Attorney General, in awarding grants under this subsection, shall give priority to programs that law enforcement personnel and members of the mental health and substance abuse professions develop and administer cooperatively..  9.Federal law enforcement trainingNot later than 1 year after the date of enactment of this Act, the Attorney General shall provide direction and guidance for the following: 
(1)Training programsPrograms that offer specialized and comprehensive training, in procedures to identify and appropriately respond to incidents in which the unique needs of individuals who have a mental illness are involved, to first responders and tactical units of— (A)Federal law enforcement agencies; and 
(B)other Federal criminal justice agencies such as the Bureau of Prisons, the Administrative Office of the United States Courts, and other agencies that the Attorney General determines appropriate.  (2)Improved technologyThe establishment of, or improvement of existing, computerized information systems to provide timely information to employees of Federal law enforcement agencies, and Federal criminal justice agencies to improve the response of such employees to situations involving individuals who have a mental illness. 
10.GAO reportNo later than 1 year after the date of enactment of this Act, the Comptroller General of the United States, in coordination with the Attorney General, shall submit to Congress a report on— (1)the practices that Federal first responders, tactical units, and corrections officers are trained to use in responding to individuals with mental illness; 
(2)procedures to identify and appropriately respond to incidents in which the unique needs of individuals who have a mental illness are involved, to Federal first responders and tactical units;  (3)the application of evidence-based practices in criminal justice settings to better address individuals with mental illnesses; and 
(4)recommendations on how the Department of Justice can expand and improve information sharing and dissemination of best practices.  11.Evidence based practicesSection 2991(c) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(c)) is amended— 
(1)in paragraph (3), by striking or at the end;  (2)by redesignating paragraph (4) as paragraph (6); and 
(3)by inserting after paragraph (3), the following:  (4)propose interventions that have been shown by empirical evidence to reduce recidivism; 
(5)when appropriate, use validated assessment tools to target preliminarily qualified offenders with a moderate or high risk of recidivism and a need for treatment and services; or.  12.Transparency, program accountability, and enhancement of local authority (a)In generalSection 2991(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(a)) is amended— 
(1)in paragraph (7)— (A)in the heading, by striking Mental illness and inserting Mental illness; mental health disorder; and 
(B)by striking term mental illness means and inserting terms mental illness and mental health disorder mean; and  (2)by striking paragraph (9) and inserting the following: 
 
(9)Preliminarily qualified offender 
(A)In generalThe term preliminarily qualified offender means an adult or juvenile accused of an offense who— (i) (I)previously or currently has been diagnosed by a qualified mental health professional as having a mental illness or co-occurring mental illness and substance abuse disorders; 
(II)manifests obvious signs of mental illness or co-occurring mental illness and substance abuse disorders during arrest or confinement or before any court; or  (III)in the case of a veterans treatment court provided under subsection (i), has been diagnosed with, or manifests obvious signs of, mental illness or a substance abuse disorder or co-occurring mental illness and substance abuse disorder; 
(ii)has been unanimously approved for participation in a program funded under this section by, when appropriate— (I)the relevant— 
(aa)prosecuting attorney;  (bb)defense attorney; 
(cc)probation or corrections official; and  (dd)judge; and 
(II)a representative from the relevant mental health agency described in subsection (b)(5)(B)(i);  (iii)has been determined, by each person described in clause (ii) who is involved in approving the adult or juvenile for participation in a program funded under this section, to not pose a risk of violence to any person in the program, or the public, if selected to participate in the program; and 
(iv)has not been charged with or convicted of— (I)any sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911)) or any offense relating to the sexual exploitation of children; or 
(II)murder or assault with intent to commit murder.  (B)DeterminationIn determining whether to designate a defendant as a preliminarily qualified offender, the relevant prosecuting attorney, defense attorney, probation or corrections official, judge, and mental health or substance abuse agency representative shall take into account— 
(i)whether the participation of the defendant in the program would pose a substantial risk of violence to the community;  (ii)the criminal history of the defendant and the nature and severity of the offense for which the defendant is charged; 
(iii)the views of any relevant victims to the offense;  (iv)the extent to which the defendant would benefit from participation in the program; 
(v)the extent to which the community would realize cost savings because of the defendant's participation in the program; and  (vi)whether the defendant satisfies the eligibility criteria for program participation unanimously established by the relevant prosecuting attorney, defense attorney, probation or corrections official, judge and mental health or substance abuse agency representative.. 
(b)Technical and conforming amendmentSection 2927(2) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797s–6(2)) is amended by striking has the meaning given that term in section 2991(a). and inserting “means an offense that—  (A)does not have as an element the use, attempted use, or threatened use of physical force against the person or property of another; or 
(B)is not a felony that by its nature involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense..  13.Grant accountabilitySection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by inserting after subsection (k), as so added by section 6, the following: 
 
(l)AccountabilityAll grants awarded by the Attorney General under this section shall be subject to the following accountability provisions: (1)Audit requirement (A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued. 
(B)AuditsBeginning in the first fiscal year beginning after the date of enactment of this subsection, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.  (C)Mandatory exclusionA recipient of grant funds under this section that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this section during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A). 
(D)PriorityIn awarding grants under this section, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.  (E)ReimbursementIf an entity is awarded grant funds under this section during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall— 
(i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and  (ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds. 
(2)Nonprofit organization requirements 
(A)DefinitionFor purposes of this paragraph and the grant programs under this part, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.  (B)ProhibitionThe Attorney General may not award a grant under this part to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986. 
(C)DisclosureEach nonprofit organization that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.  (3)Conference expenditures (A)LimitationNo amounts made available to the Department of Justice under this section may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Department of Justice, unless the head of the relevant agency or department, provides prior written authorization that the funds may be expended to host the conference. 
(B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.  (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph. 
(4)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this subsection, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification— (A)indicating whether— 
(i)all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;  (ii)all mandatory exclusions required under paragraph (1)(C) have been issued; and 
(iii)all reimbursements required under paragraph (1)(E) have been made; and  (B)that includes a list of any grant recipients excluded under paragraph (1) from the previous year. 
(m)Preventing duplicative grants 
(1)In generalBefore the Attorney General awards a grant to an applicant under this section, the Attorney General shall compare potential grant awards with other grants awarded under this Act to determine if duplicate grant awards are awarded for the same purpose.  (2)ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes— 
(A)a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and  (B)the reason the Attorney General awarded the duplicate grants.. 
14.Reauthorization of appropriationsSubsection (n) of section 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa), as redesignated by section 4(a), is amended— (1)in paragraph (1)— 
(A)in subparagraph (B), by striking and at the end;  (B)in subparagraph (C), by striking the period and inserting ; and; and 
(C)by adding at the end the following:  (D)$18,000,000 for each of fiscal years 2016 through 2020.; and 
(2)by adding at the end the following:  (3)LimitationNot more than 28 percent of the funds authorized to be appropriated under this section may be used for purposes described in subsection (j) (relating to veterans)..
Passed the Senate December 10, 2015.Julie E. Adams,Secretary
